      Case 4:20-cv-00167-MW-MAF Document 12 Filed 05/26/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

LARRY ALONZO HILL BEY,

              Plaintiff,

v.                                          CASE NO.: 4:20cv167-MW/MAF

FRED O’BRIAN, et al.,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 10. Upon consideration, no objections having

been filed by the parties,1

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Plaintiff’s amended complaint,

ECF No. 6, is DISMISSED for failure to state a claim upon which relief may be

granted and his motion for default, ECF No. 8, is DENIED.” The Clerk shall also




1
 Plaintiff filed an “indemnity agreement,” ECF No. 11, which even liberally construed cannot be
read as an objection to the report and recommendation.
      Case 4:20-cv-00167-MW-MAF Document 12 Filed 05/26/20 Page 2 of 2




close the file.

       SO ORDERED on May 26, 2020.

                                   s/Mark E. Walker
                                   Chief United States District Judge




                                     2
